 

Exhibit 10.82

DEFERRED STOCK UNIT AWARD AGREEMENT

THIS AGREEMENT (this “Agreement”) dated as of ________ (the “Date of Grant”)
between PFSweb, Inc., a Delaware corporation (the “Company”), and the
Participant set forth on the signature page to this Agreement (the
“Participant”). All capitalized terms not defined herein shall have the meaning
set forth in the 2005 Employee Stock Option and Incentive Plan (as amended to
date, the “Plan”) of the Company.

WHEREAS, the Company, acting through the Committee, has authorized the issuance
of an Award of a number of Deferred Stock Units on the terms and subject to the
conditions set forth in this Agreement and the Plan.

NOW, THEREFORE, in consideration of the promises and of the mutual agreements
contained in this Agreement, the parties hereto hereby agree as follows:

1.Grant of DSUs. Effective on the Date of Grant, the Company hereby grants to
the Participant the number of Deferred Stock Units (“DSUs”) listed on the
attached signature page, on the terms and conditions hereinafter set forth. This
grant is made pursuant to the terms of the Plan.

2.Payment of Shares. The Company shall, subject to the remainder of this
Agreement, issue to the Participant a number of Shares equal to the number of
DSUs granted to the Participant under this Agreement on, or within, and not
later than, 30 days following, the date on which the Participant ceases to serve
as a member of the Board of Directors of the Company. Said Shares shall be
issued in certificate or book-entry form and in accordance with such
administrative procedures as the Committee shall determine to be necessary or
appropriate.  

3.Adjustments Upon Certain Events. The number of Shares to be issued hereunder
shall be adjusted in accordance with, and subject to the occurrence of an event
set forth in, Section 16.1 of the Plan.

4.No Right to Continued Service as a Director. Neither the Plan nor this
Agreement shall be construed as giving the Participant the right to continue to
serve as a director of the Company.

5.No Rights of a Shareholder. The Participant shall not have any rights as a
shareholder of the Company in respect of the Shares to be issued hereunder,
including any right to vote said Shares or receive dividends thereon, until the
Shares have been issued hereunder.  

6.Transferability. The DSUs evidenced hereby may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the
Participant otherwise than by will or by the laws of descent and distribution,
and any purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance not permitted by this Section shall be void and unenforceable
against the Company.

 

4374512.1

--------------------------------------------------------------------------------

 

7.Choice of Law. THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF THE
PARTICIPANT’S RIGHTS WITH RESPECT TO THE DSUs SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF DELAWARE WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

8.DSUs Subject to Plan. By accepting the award of DSUs, the Participant agrees
and acknowledges that the Participant has received and read a copy of the Plan
and that all DSUs are subject to the Plan. In the event of a conflict between
any term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.

9.Section 409A. Notwithstanding anything in this Agreement to the contrary, any
payments hereunder that would be subject to the additional income tax imposed by
Section 409A of the Internal Revenue Code of 1986, as amended, shall be deferred
until the earliest date that such payments may be made without the imposition of
such tax.

***********




2

4374512.1

--------------------------------------------------------------------------------

 

DEFERRED STOCK UNIT AWARD AGREEMENT SIGNATURE PAGE

In Witness Whereof, effective as of the Date of Grant, the Company has executed
and delivered this Deferred Stock Unit Award Agreement.

 

Date of Grant:

  

Name of Holder:

 

Number of DSUs:

 

DSU Certificate Number:

 

 

 

 

PFSWEB, INC.

 

 

By:

 

Its:

 

 

3

4374512.1